DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 13, 15-18 and 23-31 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites the limitation "the table assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
13, 15-17, and 23-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegler (US Pat. No. 5,335,674).
Siegler discloses the following regarding claim 13:  a robotic knee testing apparatus comprising: a robot (10 and/or 10’) comprising a tibia positioning assembly (44, 50, 159), the tibia positioning assembly being configured to provide rotational movement to evaluate a knee of a patient (col. 4, lines 41-54; col. 9, lines 19-42); a patient support (34, 34’) configured to support the patient thereon (Figs. 1, 7; col. 5, lines 50-61); and a positioning system (158, 126, 128) adjustably connected to the patient support (Figs. 1, 7) and movable relative to the patient support (col. 9, lines 19-42; col. 16, lines 53-66; col. 17, lines 34-64, where the system can be moved in an up and down/vertical direction and in a left and right/horizontal direction), wherein the positioning system is movable prior to testing to adjust a vertical position of the tibia positioning assembly of the robot relative to the patient support (col. 17, lines 34-64, where the system is fully capable of being moved in an up and down direction prior to testing the patient), wherein the positioning system is configured to adjust a relative horizontal position of the robot and the patient support between a testing position (where the robot is closer in to the patient support) and an extended position (where the robot is farther out from the patient support) in preparation for the testing (col. 17, lines 34-64), wherein, when in the extended position, the robot and the patient support are spaced apart from one another to an extent that allows the patient to pass between the patient support and the robot, to get up onto the patient support, and to sit on the patient support with legs of the patient hanging over an edge of the patient support between the patient support and the robot (Figs. 1, 7; col. 16, lines 41-col. 17, lines 64, where the robot is fully capable of being positioned away from the patient support that will allow the patient to get on the patient support table and have their legs hanging over the edge of the patient 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Please see the explanations provided in the bodies of the claims, which describe how the prior art is fully capable of meeting the functional recitations of the claims.
Siegler discloses the following regarding claim 15:  a robotic knee testing apparatus of claim 13, wherein the positioning system includes a guide (79, 130, 132) with at least one guide rod (79, 130, 132) with a first end (lower ends of the elements) attached to a base (102, 126) of the positioning system (Figs. 1, 7) and a second end (upper ends of the elements) slidably coupled to the patient support (col. 16, lines 41-col. 17, lines 64, as the guides/guide rods are slid away from the patient support via elements 128), the guide permitting the robot to move relative to the patient support in a horizontal direction (Figs. 1, 7; col. 16, lines 41-col. 17, lines 64).

Siegler discloses the following regarding claim 17:  a robotic knee testing apparatus of claim 13, wherein the positioning system further includes a column lift (40a, 40b, 38a, 38b) with first and second column segments (Figs. 1-3) that are telescopically connected to one another to adjust the vertical position of the robot (Figs. 1-3; col. 6, lines 13-68).
Siegler discloses the following regarding claim 23:  a robotic knee testing apparatus of claim 13, wherein the positioning system is configured to support the tibia positioning assembly and move the tibia positioning assembly in a vertical direction (col. 9, lines 19-42; col. 16, lines 53-66; col. 17, lines 34-64).
Siegler discloses the following regarding claim 24:  a robotic knee testing apparatus of claim 13, wherein the positioning system is movable to adjust a position of the robot so as to allow the patient to be situated in an orthostasis position between a distal edge of the patient support and the robot (col. 9, lines 19-42; col. 16, lines 53-66; col. 17, lines 34-64, where the positioning system is fully capable of moving to a vertically lowered and horizontally away position relative to the patient support such that the patient can stand upright next to the apparatus).  
Siegler discloses the following regarding claim 25:  a robotic knee testing apparatus of claim 13, wherein the positioning system is movable to adjust a horizontal position of the robot toward and away from the patient support (col. 16, lines 41-col. 17, lines 64).  
Siegler discloses the following regarding claim 26:  a robotic knee testing apparatus of claim 13, wherein the positioning system further comprises a guide (79, 40a, 40b, 130, 132) such 
Siegler discloses the following regarding claim 27:  a robotic knee testing apparatus of claim 26, wherein the guide includes at least one guide rod (40a, 40b) with a first end (lower end) fixed to a base (Figs. 1-3) of the positioning system and a second end (upper end).  
Siegler discloses the following regarding claim 28:  a robotic knee testing apparatus of claim 27, wherein the second end of at least one guide rod is slidably coupled to a portion of the patient support (via elements 38a, 38b) (Figs. 1-3; col. 6, lines 13-68).  
Siegler discloses the following regarding claim 29:  a robotic knee testing apparatus of claim 26, wherein the guide includes a pair of the guide rods (40a, 40b) (Figs. 1-3; col. 6, lines 13-68).  
Siegler discloses the following regarding claim 30:  a robotic knee testing apparatus of claim 13, further comprising a support plate (44, 159) on which the robot is mounted, wherein the positioning system is configured to adjust a vertical position of the support plate (col. 6, lines 44-68; col. 17, lines 34-64).
Siegler discloses the following regarding claim 31:  a robotic knee testing apparatus of claim 13, wherein the positioning system is configured to adjust the relative horizontal position of the robot relative to the table assembly to position knees of the patient in a desired degree of flexion (col. 16, lines 41-col. 17, lines 64). Please note that the for the purpose of the present examination, the table assembly is being interpreted to be the patient support table.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegler in view of Engle (US Pat. No. 5,050,589).
Siegler discloses the limitations of the claimed invention, as described above.  It further teaches the positioning system further includes a guide (102, 126, 128) permitting the robot to move relative to the patient support in a horizontal direction (Figs. 1, 7; col. 16, lines 41-col. 17, lines 64). However, it does not teach the device comprising a locking mechanism to lock the positioning system in a selected horizontal position so as to fix the horizontal position of the robot relative to the patient support. Engle teaches a robotic knee testing apparatus comprising a locking mechanism on its wheeled base to lock the system in a selected horizontal position (Figs. 1-7; col. 2, lines 17-41), and to prevent inadvertent movement of the device. It would have been obvious to one having ordinary skill in the art to modify the device of Siegler, to comprise a locking mechanism, as taught by Engle, in order to securely hold the system at its desired location and avoid inadvertent movement of the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.